Citation Nr: 0208534	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-10 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.

(The issues of entitlement to service connection for pes 
planus, and to a compensable evaluation for sleep apnea, are 
the subject of additional development undertaken separately 
by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board is undertaking additional development on the issues 
of service connection for pes planus and an increased rating 
for sleep apnea pursuant to authority granted by 67 Fed. Reg. 
3099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67) Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to VCAA have been satisfactorily 
addressed.

2.  Disability that has been identified as a residual of 
exposure to asbestos is not currently shown.



CONCLUSION OF LAW

The veteran does not have residuals of exposure to asbestos 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that residuals of exposure to 
asbestos were incurred in or aggravated during service.  Such 
action was accomplished by means of the denial of the 
veteran's claim that was issued by the RO in February 1998, 
and by the Statement of the Case and Supplemental Statement 
of the Case issued thereafter.  These documents informed him 
of the relevant criteria, and evidence needed, under which 
service connection could be granted.  He was also notified of 
evidence needed through a letter from VA dated in February 
1997 seeking additional evidence.  In view of these actions 
by VA, the Board finds that VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed; the discussions in these various 
documents apprised him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the letter sent to the 
appellant and his representative.  The Board concludes that 
all pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  The 
case is ready for review by the Board without prejudice to 
the appellant.  Bernard v. Brown, supra.

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

In the instant case, the veteran is alleging that he was 
exposed to asbestos during his active service, and that 
service connection for the residuals of that exposure should 
be awarded.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

The Board acknowledges that the veteran's service medical 
records indicate that he was deemed during service to have 
been exposed to asbestos.  However, that fact, in and of 
itself, does not support a grant of service connection; 
rather, it must be shown, as a threshold matter, that a 
current disorder, in the form of disability attributed to 
inservice asbestos exposure, exists.

The medical evidence, however, does not demonstrate the 
presence of any disability that has been deemed to be the 
product of asbestos exposure.  While the veteran's service 
medical records indicate that he experienced occasional 
pulmonary problems, it is not shown that these were found to 
be related to asbestos exposure.  The report of his 
separation medical examination, dated in October 1996, shows 
that his lungs and chest were clinically evaluated as normal, 
and does not note the presence of any pulmonary disorder or 
residual of asbestos exposure.  Likewise, the report of a VA 
examination, dated in December 1997, shows that the veteran's 
chest was symmetrical in expansion and clear to auscultation.  
The report indicates diagnoses to include no active 
respiratory disorder at this time.  In addition, the report 
of a VA pulmonary function test, conducted in December 1999, 
while noting that the FEV1/FVC ratio was artificially low due 
to an unusually high FVC, indicates an interpretation of 
normal spirometry.  While the veteran has alleged, in the 
course of pursuing this claim, that he experiences shortness 
of breath, particularly while climbing steps or while 
performing any strenuous work or exercise, it must be pointed 
out that such complaints are not reflected in any 
contemporaneous medical records, or that there are any 
clinical findings reflecting current pulmonary impairment.

In brief, while the evidence shows that the veteran was 
considered to have been exposed to asbestos during service, 
it also shows that no current disability has been deemed to 
be a residual of that exposure.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of 
exposure to asbestos.  That claim, accordingly, fails.


ORDER

Service connection for residuals of exposure to asbestos is 
denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

